29 A.3d 737 (2011)
208 N.J. 362
In the Matter of Herbert Joni TAN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-2 September Term 2011, 069110
Supreme Court of New Jersey.
November 3, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-084, concluding that HERBERT JONI TAN of NEWARK, who was admitted to the bar of this State in 1998, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.2(a) (failure to abide by a chent's decisions concerning the scope and objectives of the representations), RPC 1.3 (lack of diligence), RPC 1.4(b) and (c) (failure to keep a chent reasonably informed about the status of a matter or to comply with reasonable requests for information), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to practice law under supervision for a period of two years;
And good cause appearing;
It is ORDERED that HERBERT JONI TAN is hereby censured; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further;
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *738 appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.